UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-1139



O'CONNOR CONSTRUCTION     COMPANY;   NATIONWIDE
HOMES, INCORPORATED,

                                           Plaintiffs - Appellants,

          versus

CITY OF BOILING SPRING LAKES; JACK PHILLIPS,
individually and as Agent for City of Boiling
Spring Lakes,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Chief
District Judge. (CA-95-84-7-F)


Argued:   October 29, 1996             Decided:     November 21, 1996

Before HALL and LUTTIG, Circuit Judges, and BULLOCK, Chief United
States District Judge for the Middle District of North Carolina,
sitting by designation.


Affirmed by unpublished per curiam opinion.

ARGUED: Eugene Bedford Cannon, MASSEY, CANNON & SMITH, Statesville,
North Carolina, for Appellants. John Reeves Sloan, WARD & SMITH,
P.A., Wilmington, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     O'Connor Construction Company and Nationwide Homes, Inc., ap-

peal an order of the district court dismissing, under Fed. R. Civ.

P. 12(b)(6), their civil rights suit against the City of Boiling

Spring Lakes, North Carolina.   The complaint asserted that a city

zoning ordinance that prohibits the construction of mobile or
modular homes on parcels within the "R-1" residential zoning

district deprives the plaintiffs of equal protection of the law.

Having considered the briefs and heard the arguments of the par-

ties, we affirm the judgment of the district court for the reasons
stated in its memorandum opinion.    O'Connor Construction Co. v.
City of Boiling Spring Lakes, No. 7:95-CV-84-F3 (E.D.N.C. Jan. 3,

1996).




                                                         AFFIRMED




                                 2